Citation Nr: 1114035	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-41 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1969.

This matter arises from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that granted service connection for PTSD and assigned a 30 percent rating, effective in June 2004.  In a subsequent decision in December 2005, the RO increased the Veteran's rating to 50 percent, also effective in June 2004.  When this matter was before the Board in September 2008, the Board noted that the record raised an inferred claim for a TDIU and referred the matter to the RO.  This matter was again before the Board in November 2009 at which time the Board cited to a recent precedent decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  Therefore, pursuant to Rice, the Board assumed jurisdiction over the TDIU claim and remanded the matter for further development.  This matter is once again before the Board.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD with alcohol abuse, evaluated as 50 percent disabling; shell fragment wound, right shoulder, with retained foreign body, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hyperhydrosis, mycotic dermatitis, feet, mild, with fungal infection of the toenails, evaluated noncompensably disabling; and sensorineural hearing loss, left ear, evaluated as noncompensably disabling.  A combined disability evaluation of 60 percent is in effect.  These evaluations do not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

2.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with VCAA notice regarding the issue of entitlement to a TDIU in November 2009 which was after the March 2005 decision from which this appeal stems.  Thus, because the VCAA notice in this case was not provided to the appellant prior to the RO decision from which he appeals, it can be argued that the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that notice error of this kind may be non-prejudicial to a claimant.  In this respect, all the VCAA requires is that the duty to notify is satisfied, and that appellants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that VA has fulfilled its duty to notify the appellant in this case.  The record reflects that per the November 2009 letter, VA has notified the appellant of the evidence and information needed to substantiate the current claim, the information he should provide to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence and information on his behalf, and the evidence that the appellant should submit if he did not desire VA to obtain the evidence on his behalf.  In this letter, VA specifically informed the appellant of the current status of his claim and of the evidence already of record in support of the claim, and of what the evidence must show in order to support the claim.  The appellant was also asked to inform VA of any additional evidence or information which he thought would support the claim, so that the RO could attempt to obtain this additional evidence for him.  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter the Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the instant claim, the appellant was provided with notice of the effective date and disability rating elements in letters dated in March 2006 and November 2009.  

The Board finds that all necessary assistance has been provided to the appellant.  VA and private medical records have been obtained and reviewed in connection with this appeal, and the Board has requested and obtained the Veteran's records from the Social Security Administration.  In addition, the Veteran was afforded VA examinations during the pendency of this appeal.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2005 VA opinion obtained in this case is adequate to address the issue on appeal as it is predicated on a full reading of the claims file, provides a rationale for the opinion, and relies on and cites to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the appellant was afforded the opportunity to testify at a Board hearing in support of his appeal, but did not request such a hearing.  

In sum, neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the present claim, and the Board is also unaware of any such outstanding evidence or information.  
Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Facts

Private treatment records from St. Cloud Orthopedic Associates, LTD., show that the Veteran underwent left medial menisectomy in September 1974 following a left knee injury at work in August 1974.  These records also show that the Veteran was seen in August 1975 for right shoulder complaints after falling six feet at work.  He reported experiencing immediate prominent pain in his right shoulder which was ongoing.  A September 1975 entry notes that the pain had persisted and that the Veteran was unable to protect the shoulder against strains while at work which involved "rigging".  Entries in November 1975 note that the Veteran was disabled for his previous work activity which involved strenuous use of the right shoulder.  Entries in March 1976 show that the Veteran returned to work.  According to a July 1976 entry, the Veteran had a "present permanent disability at 10 percent for the right upper extremity".  The Veteran reported during a November 1976 visit that his right shoulder was "much more comfortable now".  The record notes that it was not necessary for the Veteran to return for further revaluation.  X-rays of the Veteran's right shoulder at that time showed no significant abnormalities.  

Private hospital records show that the Veteran was hospitalized in April 1985 for chest pain.  He was diagnosed as having chest pain, noncardiac.

In February 1987, the Veteran was seen by private physicians complaining of neck pain of two months duration which began when he hit his hard hat on a beam jamming his head downward.  He was diagnosed as having cervical strain, facet syndrome.

Additional private treatment records from 1987 to 1995 show treatment for neck problems, left elbow problems, left knee problems and right shoulder problems.  An August 1995 record notes that the Veteran had right shoulder problems for the past 20 years and had sustained a work-related shoulder injury.  The Veteran reported that he was so symptomatic that he was not able to work presently.  He also noted that he had been laid off, but was scheduled to return to work in one week.  He was diagnosed as having right shoulder supraspinatous inflammation, probable tear with metallic fragment in the right lateral deltoid.  His problem was noted to be related to an industrial injury 20 years earlier.  A July 1996 entry shows that the Veteran had not been able to work for the past week.  It explains that he almost fell off a ladder and then quit working thereafter.

Hospital records from Regina Medical Center in July 2001 show that the Veteran presented with left upper quadrant pain.  He was noted to be working as a boilmaker at a refinery where he had been working for five years.  He was noted to be fatigued over the last three months.  An extensive heart workup was performed.  The Veteran's discharge diagnoses included chest pain, likely gastrointestinal in etiology.  

Private medical records from 2001 to 2003 show that the Veteran received treatment for cervical, hand and heel pain.  A September 2002 record reflects the Veteran's report of increasing neck pain over the past six months.  He also reported intermittent flares in the past five years and said he used to work in construction, but took early retirement secondary to neck pain.  

Social Security Administration (SSA) records include a December 2002 Disability Determination finding the Veteran disabled as of May 2002 with a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of disorders of muscle, ligament and fascia.  The records note that the Veteran had a long history of neck pain with bilateral radicular symptoms.  With respect to the secondary diagnosis, records note, in June 2000, that the Veteran underwent carpal tunnel surgeries.  In addition, these records note that the Veteran had problems with right foot tendinitis and with osteoarthritis of both hands.  

Private orthopedic records show that the Veteran was treated for right knee problems in June 2003, and left knee problems in January 2004.

In July 2004, the Veteran filed a claim of entitlement to service connection for PTSD.  He enclosed statements from friends and relatives attesting to his psychiatric symptoms after service.  These symptoms included sleep walking, nightmares, restlessness, flashbacks, and crowd avoidance.

A July 2004 VA outpatient record notes that it was the Veteran's first visit to establish medical care.  He reported having nightmares ever since Vietnam and walking in his sleep.  He said he drank between 6 and 24 bottles of beer a day and that this decreased the amount of dreams that he had.  The examination report notes that the Veteran was dependent on nicotine and alcohol and had probable PTSD.  The report also notes that the Veteran retired from construction approximately two years earlier because of neck pain and was on Social Security disability.  He was given a referral for a PTSD evaluation.

On file is a VA addendum to a skin examination dated in August 2004.  This addendum notes that the Veteran had been on Social Security disability for one and a half years which was related to disability to cervical neck disease.  It is noted that the Veteran had been in construction and injured his neck multiple times which resulted in disability.  The Veteran said he considered himself retired, with the skin issues, fungal infection, and nail infection not affecting his day to day activities.  A noted exception to this was that he said he experiences discomfort whenever a nail falls off.

At a VA psychiatric consult in August 2004, the Veteran reported 30 years of nightmares.  He said he retired two years earlier and reported being more relaxed and not as stressed.  His heavy intake of alcohol, 6 to 24 beers daily after 4pm, reportedly began after Vietnam and caused a decrease in his dreams.  He was assigned a Global Assessment of Functioning (GAF) score of 52.  His history included hospitalization two years prior to retirement for "stress".  He said he had been working double shifts and was under "great pressure".  He said at the time of the hospitalization he underwent extensive heart tests which were negative.  He also reported that he had been seen at the VAMC in St. Cloud in the 1970s for stress reaction, but was eventually refused service due to income ineligibility.  He was noted to be retired (since May 2002) as a welder from a company where he worked for six years.  Prior to that job he said he worked as a welder for another company for four years.  He said that following service he had worked for a company that installed TV towers and witnessed the death of a coworker and his brother-in-law who fell from towers.  He said he also worked for a company building power plants and that a coworker there died from a fall in 1984.  

A VA PTSD consultation was conducted in September 2004 at which time the Veteran reported frequent thoughts and memories of traumatic service events, avoidance of conversations regarding his military experiences, sleep problems, irritability and hypervigilance, and exaggerated startle response.  The Veteran further reported that he avoided social activities.  He was diagnosed as having PTSD and alcohol dependence, continuous, and assigned a GAF score of 52.  He continued to decline treatment for his symptoms.  

A March 2005 VA PTSD examination report notes that the Veteran had declined treatment for symptoms of PTSD, including steep disturbance, and declined referral for education and support for PTSD.  His reported medical history included hospitalizations in 2000 and 2002 for stress-related chest pain.  His stress was noted to be related to working 16 hour days and worrying about the safety of his employees.  His employment history included building water towers, power plants and refineries and during the course of these jobs he said he witnessed the deaths of four co-workers, one of which was his brother-in-law, due to falls.  He said he retired (in 2002) because he was "tired of the stress".  He denied that mental health symptoms interfered in any other fashion with his employment.  The Veteran said he drank up to 24 hours a day in order "to get tired and to go to sleep".  He denied ever being in remission from drinking after service.  The Veteran was diagnosed as having PTSD and alcohol abuse and was assigned a GAF score of 55.  The examiner noted that the Veteran had symptoms of nightmares and disturbing memories during the day that caused a negative impact on his quality of life and interfered with his sleep.  He further noted that the Veteran's alcohol and PTSD did not interfere with his ability to maintain employment, and have not prevented him from being an effective worker who worked many hours.  He said the Veteran was presently retired, but not unemployable.  

In a March 2005 rating decision, the RO granted service connection for PTSD with alcohol abuse and assigned a 30 percent rating effective in June 2004. 

In August 2005, the Veteran was referred out for a VA psychiatric consult with a main complaint of nightmares.  He denied previous psychiatric treatment or psychotropic medications.  He was diagnosed as having PTSD with depressed mood and assigned a GAF score of 65.  The examiner prescribed the Veteran medication for his nightmares.  

VA outpatient records show that the Veteran was treated for degenerative joint disease of his hands in August 2005, and for chronic PTSD in December 2005.  During a VA medication management visit in December 2005, the Veteran said he had not started to take the prescribed medication for nightmares because he did not feel comfortable with the medication, but added that he would try taking it.  He admitted to tapering his alcohol intake somewhat.  He was assessed as having chronic PTSD.  

In his notice of disagreement (with the 30 percent rating), dated in October 2005, the Veteran reported significant social isolation and reduced productivity secondary to his PTSD symptoms and his drinking.  

In July 2007, the Veteran underwent a 90 minute VA psychiatric diagnostic assessment.  He reported recurrent nightmares almost nightly and said he slept about 4 hours in an 8 hour night.  Regarding panic disorder, the Veteran said he was unable to be in a room without windows, but could go into a pipe to weld.  The Veteran said he worked as a construction welder and retired at the age of 56 by mutual agreement because he didn't want to be "hassled by the disciplinary action".  He was diagnosed as having PTSD and assigned a GAF score of 65.  

In October 2008, the RO received records from the SSA.  These records show that the Veteran was awarded disability benefits effective in May 2002 for disorders of back (primary diagnosis) and disorders of muscle, ligament, and fascia (secondary diagnosis).  The secondary diagnoses were noted as including foot tendinitis, osteoarthritis of the hands, and status post bilateral carpal tunnel repairs.  These records are devoid of psychiatric complaints or findings, as well as findings related to tinnitus, left ear hearing loss, or hyperhydrosis, mycotic dermatitis, feet, with fungal infection of the toenails.  

In March 2009, the RO received private treatment records from St. Cloud Hospital showing treatment from 1974 to 2005 for nonservice-connected conditions.  Some of these records are duplicative of records already on file.  

In written argument in December 2009, the Veteran stated that he had been a boilmaker for 32 years and had been on the road all of the time.  He said that whenever things got tight or there was too much pressure, he would quit, go back to the "hall", and get another job.  

III.  Analysis

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for PTSD, evaluated as 50 percent disabling; shell fragment wound with retained foreign body, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hyperhydrosis, mycotic dermatitis, feet, mild with fungal infection of the toenails, evaluated noncompensably disabling; and sensorineural hearing loss, left ear, rated noncompensably disabling.  A combined disability evaluation of 60 percent is in effect.  Therefore, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

There is a distinction between extraschedular evaluations under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  38 C.F.R. § 4.16(b) requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities that do not meet certain percentage requirements of 38 C.F.R. § 4.16(a).

The examiner from the March 2005 VA PTSD examination stated that the Veteran was retired, but not unemployable.  In specific regard to the Veteran's alcohol and PTSD symptoms, the examiner stated that the Veteran's symptoms have not interfered with his ability to maintain employment and have not prevented him from being an effective worker who is able to work many hours.  There is no medical opinion to the contrary on file.  SSA records show that the Veteran was awarded disability benefits effective in 2002 due to conditions unrelated to his service-connected disabilities.  In this regard, the Veteran was given a primary diagnosis of disorders of the back and a secondary diagnosis of disorders of muscle, ligament and fascia.  In terms of this secondary diagnosis, the specified conditions of foot tendinitis, osteoarthritis of the hands, and status post bilateral carpal tunnel repairs are noted and are unrelated to the Veteran's service-connected disabilities of PTSD with alcohol abuse, shell fragment wound, right shoulder, with retained foreign body, tinnitus, hearing loss, left ear, or hyperhydrosis, mycotic dermatitis, feet with fungal infection of the toenails.  Moreover, there are numerous medical records on file which relay the Veteran's history of retiring in 2002 due to his cervical disability.  Although recent records relay the Veteran's report that he retired because he was "tired of the stress", the stress has been described as coming from the Veteran's job duties as opposed to PTSD stress-related symptoms.  In this regard, the March 2005 VA examination report notes that the Veteran's stress was related to working 16 hour days and worrying about the safety of his employees.   

While medical records show that that the Veteran was hampered from work during a period of time in 1975 and 1976 due to right shoulder problems, these problems were related to a work injury in August 1975 when the Veteran fell six feet onto his right arm.  Moreover, this was a temporary setback as the Veteran is shown to have returned to work around March 1976 and did not stop working until 2002.  

In short, there is no indication from the records that the Veteran has been unable to secure or follow a substantial gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16.  While the Veteran's service-connected disabilities may interfere with some types of work, they would not prevent him from obtaining work.  The fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In light of the March 2005 VA opinion, the SSA records showing that the Veteran was found to be disabled due to nonservice-connected disabilities, and the lack of any medical evidence suggesting that the Veteran has been unable to secure or follow a substantially gainful occupation due to service-connected disability, the Board finds that a TDIU under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  The Board thereby concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone render him unable to secure and to follow a substantially gainful occupation.  The evidence does not suggest that this case presents an exceptional or unusual disability picture such that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disabilities, or otherwise render a schedular rating impractical.  There is no basis for referral of this case to the Director of the Compensation and Pension Service for extraschedular consideration, and the claim for a total disability rating based on individual unemployability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).


ORDER

A TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


